Citation Nr: 0408499	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C, including due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2001 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The Board observes that the veteran's claim of entitlement to 
service connection for hepatitis C ("liver dysfunction") 
was first considered and denied by the RO in an unappealed 
April 1994 rating decision.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.  And although the RO, 
in its more recent November 2001 and July 2002 decisions at 
issue, did not initially determine whether new and material 
evidence had been received to reopen the claim, the Board 
must make this threshold preliminary determination, 
regardless, because this affects the Board's jurisdiction to 
reach the underlying claim and adjudicate the merits of it on 
a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  So the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis 
C.

This case was previously before the Board in June 2003, at 
which time the Board remanded the claim to the RO to schedule 
the veteran for a videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board.  The hearing was held in 
September 2003, and a transcript of the proceeding is of 
record.

Unfortunately, further development is required is this case 
before deciding whether the claim has merit.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of the information 
required to substantiate his claim, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claim.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claim at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The RO has not informed him 
of the evidence needed to substantiate this claim, his rights 
and responsibilities under the VCAA, and whose ultimate 
responsibility it is in obtaining the supporting evidence.  
The RO notification and development letters that have been 
sent thus far, for the most part, have not expressly 
mentioned the VCAA.  And the September 2002 statement of the 
case (SOC) merely provided the veteran a copy of the statutes 
and regulations implementing the VCAA.

The undersigned VLJ of the Board has since attempted to 
explain the duties to notify and assist mandated by the VCAA.  
This occurred during the veteran's September 2003 
videoconference hearing.  See the transcript of the 
proceeding beginning on page 11 and continuing for several 
pages thereafter.  But unfortunately, mere notification of 
the provisions of the VCAA, without a discussion of the 
veteran's rights and responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board is insufficient to comply 
with the VCAA.  As a consequence, his claim was certified to 
the Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities, under 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his
claim and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, 
despite the RO's best efforts to prepare this case for 
appellate review by the Board, a remand is required.

Additionally, during the veteran's aforementioned hearing and 
in statements submitted at that time, he stated that he 
thinks he was exposed to hepatitis C when helping a fellow 
soldier who was bleeding.  He said the other soldiers present 
were named [redacted] and [redacted], and that the incident 
happened in Song Mae, Vietnam, between January and August 
1971.  He also testified that he served in Vietnam in the 
"13 Alpha Tango", field auxiliary.  His DD Form 214 
indicates his unit was "6BN 32nd ARTY."  The RO has not yet 
made a request for information regarding his assignments from 
the National Personal Records Center (NPRC) or the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in order to verify his purported hepatitis 
C exposure.



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his petition to 
reopen the previously denied and 
unappealed claim for service connection 
for hepatitis C, and the evidence, if 
any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his petition 
to reopen the previously denied claim of 
entitlement to service connection for 
hepatitis C.  The prior notification, in 
the August 2002 SOC, was insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding this 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.



2.  Contact the NPRC and request copies 
of the veteran's service personnel 
records.  If, for whatever reason, 
his military personnel records cannot be 
obtained, such as for example they have 
been lost or destroyed, ask the NPRC 
to expressly confirm this.

3.  Send a copy of the veteran's DD Form 
214 and all associated service documents 
to the USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate his alleged risk for 
hepatitis C in service from exposure to 
contaminated blood or otherwise Agent 
Orange.  The USASCRUR also should be 
requested to furnish the veteran's unit 
history while in Vietnam.

4.  Upon completion of the above 
development, if there is evidence 
suggesting the veteran was exposed to 
contaminated blood and/or Agent Orange 
while in service, schedule him for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
hepatitis C as a consequence.  Only if 
there is evidence suggesting the actual 
occurrence of these precipitating events 
will a medical nexus opinion be 
necessary.  If not, the veteran need not 
be examined.  If he is examined, have the 
designated physician review the relevant 
evidence in the claims file, including a 
copy of this remand.  Please discuss the 
rationale of the opinion, citing, if 
necessary, to specific evidence in the 
record to support it.



5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


